Citation Nr: 9905800	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  94-19 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel




INTRODUCTION

The veteran had active service from August 1940 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1993 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Chicago, Illinois.


FINDINGS OF FACT

1. On a VA audiology examination in October 1998, the 
reported average pure tone threshold at the pertinent 
frequencies was 68 in the right ear; speech recognition 
was 84 percent in the right ear.

2. The veteran is not service-connected for left ear hearing 
loss.

3. The veteran's service-connected right ear hearing loss is 
not shown to present an unusual or exceptional disability 
picture, to include hospitalizations or marked 
interference with employment.


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321; 4.85 - 4.87, Diagnostic Codes 6100, 6101 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted service connection for right ear 
hearing loss in a November 1980 rating decision.  The RO 
rated his disability as zero percent disabling, pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6296.  The veteran 
requested an increased rating for his right ear hearing 
disability in January 1993.

Relevant law and regulations

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 631, 632; see also Jones v. Brown, 
7 Vet. App. 134 (1994).  The veteran has stated that the 
symptoms of his service-connected right hearing loss 
disability have increased, and that he is entitled to an 
increased evaluation.  The Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107.  No further development is necessary in order to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53, the United States Court of Veterans Appeals (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Factual Background

On the authorized audiological evaluation in November 1991, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
25
55
60
85
56
LEFT
15
50
70
90
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 in the left ear.



On the authorized audiological evaluation in May 1993, 
puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
35
60
60
80
59
LEFT
40
60
65
85
63

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 90 in the left ear.

VA outpatient treatment records dated from April 1986 through 
June 1993 are of record and reflect that the veteran was 
prescribed hearing aids for both ears.

The veteran submitted a statement dated in January 1994 
wherein he indicated that he had to quit a job at a large 
department store because he was unable to hear announcements 
made over the store's public address system and that he was 
unable to hear the phone ring or customers on the phone.

Outpatient treatment records from the Hines VAMC in Chicago, 
Illinois, dated from September 1991 through September 1996 
are of record, but do not mention treatment for the ears or 
for hearing loss.

On the authorized audiological evaluation in November 1996, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
55
60
65
80
65
LEFT
55
60
65
75
64

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 76 in the left ear.

In November 1996, the Chief of Audiology and Speech Pathology 
Services at the West Side Division of the VA Chicago Health 
Care System, Kyle C. D., submitted a letter to the RO wherein 
he indicated that the veteran related to him that he had 
difficulty hearing announcements of the public address system 
at work and experienced difficulty communicating over the 
telephone and with customers.  The examiner stated that the 
degree of hearing loss demonstrated by the veteran is 
responsible for his difficulty understanding conversation 
speech in noise or multi-speaker situations and other adverse 
listening environments.  The examiner noted that the type and 
degree of hearing loss exhibited by the veteran would be an 
impediment to employment in occupations requiring him to 
respond to spoken language in adverse listening situations or 
on the telephone.  The examiner also noted that the level of 
the veteran's hearing loss exceeded the level of hearing loss 
for which the American's With Disabilities Act requires 
reasonable accommodation.  However, the examiner did indicate 
that the veteran was not entirely precluded from employment 
and would be able to work in positions which do not require 
spoken interactions in poor listening situations.

A social and industrial survey dated in October 1998 is of 
record, but does not address the effect of the veteran's 
hearing loss on his ability to work.

On the authorized audiological evaluation in October 1998, 
pure tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
50
65
70
85
68
LEFT
60
65
70
85
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 84 in the left ear.

Analysis

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85 to 4.87.  
Current VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes (DC) 6100 to 6110.  The evaluation of 
hearing impairment applies a rather structured formula which 
is essentially a mechanical application of the rating 
schedule to numeric designations after audiology evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The veteran is service-connected for his right ear hearing 
loss disability only.  Therefore, according to the 
regulations contained in 38 C.F.R. Part 4, any nonservice-
connected left ear hearing loss is not to be considered in 
the evaluation of the service-connected disability.  Hearing 
in the ear having nonservice-connected hearing loss should be 
considered normal for the purposes of computing the veteran's 
service-connected disability rating.  See VAOPGCPREC 32-97.

The most recent VA audiological evaluation available (October 
1998) reveals an average pure tone threshold of 68 decibels 
in the right ear, and a discrimination ability of 84 percent 
in the right ear.  Applying these values to the rating 
schedule results in a numeric designation of level III 
hearing in the right ear.  As the veteran's left ear hearing 
ability cannot be considered in the calculation of his 
disability evaluation for compensation purposes, it is 
considered to be normal, or level I.  The corresponding 
percentage evaluation is zero percent under DC 6100.

In evaluating the veteran's claim, the RO referred to the 
above-referenced audio-ear disease examination to determine 
the applicable rating.  As noted above, the rating requires a 
mechanical application of the pure tone audiometry data to 
the schedular criteria, which at this time does not allow for 
an increased evaluation above the current noncompensible 
evaluation.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.  See Gilbert, 1 Vet. App. 49, 54.  
The benefit sought on appeal is therefore denied.

In the March 1997 Statement of the Case, the RO determined 
that referral for an extraschedular evaluation was not 
warranted.  See 38 C.F.R. § 3.321(b) (1998).  Upon review of 
the evidence, the Board has concluded that such evidence does 
not show that the veteran's service-connected hearing 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  The 
record does not demonstrate that the veteran has required any 
recent hospitalization or incurred any medical treatment 
other than obtaining hearing aids for his right ear hearing 
loss.  In addition, although the November 1996 letter from 
Dr. D. acknowledges that the veteran would have difficulty in 
obtaining employment in noisy or multi-speaker situations, 
the examiner also noted that the veteran's disability would 
pose no impediment in obtaining employment in positions which 
do not require spoken interactions in poor listening 
situations.  In light of the physician's acknowledgment that 
the veteran's disability does not preclude employment in 
quiet environments or in a position which do not require 
spoken interaction, the Board finds that the veteran's 
disability does not pose "marked" interference with 
employment.  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture associated with his service-connected condition.  
Accordingly, an extraschedular evaluation is not warranted.




ORDER

Entitlement to an increased (compensable) rating for hearing 
loss in the right ear is denied.



		
	Robert E. Sullivan 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

